Citation Nr: 0004416	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 31, 1989, 
for a grant of service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






INTRODUCTION

The veteran served on active duty from August 1977 to May 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

The RO received the veteran's original application for VA 
benefits for service connection for diabetes mellitus on May 
31, 1989.  


CONCLUSION OF LAW

An effective date earlier than May 31, 1989, for the grant of 
service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service from August 1977 to May 1979.  



Long Beach Naval Regional Medical Center clinical records 
dated in August and September 1979 reflect that the veteran's 
pregnancy ended because of fetal demise, diabetes mellitus in 
ketoacidosis.  This was the initial diagnosis of diabetes 
mellitus.  Subsequent records continue to reflect this 
disorder.  

The veteran filed her initial claim for benefits for diabetes 
mellitus in an application that was dated May 31, 1989.  A 
letter sent to the veteran in June 1989 requested that she 
furnish names and addresses of doctors and/or hospitals 
providing treatment, dates of recent treatment, and treatment 
since discharge from service.  The veteran furnished such 
evidence on July 10, 1989, including information regarding 
treatment at the Long Beach Naval Hospital in June 1989.  A 
review of the claims folder reveals that this evidence was 
never requested by VA and rating decision of October 18, 
1989, denied service connection for diabetes mellitus without 
consideration of that evidence.  In a subsequent rating 
decision of May 1, 1997, service connection for diabetes 
mellitus was established based on the Long Beach Naval 
Hospital records.  The effective date was established from 
December 4, 1995, the date the veteran had filed to reopen 
her claim.  

In August 1997, the RO determined that clear and unmistakable 
error had been identified regarding the effective date of 
entitlement.  The veteran's initial claim for benefits was on 
May 31, 1989, and not December 4, 1995, which was the date 
that she had filed to reopen her claim.  This determination 
was promulgated in an August 1997 decision.  In February 
1998, the RO confirmed the August 1997 decision.  

The veteran argues that she should be entitled to benefits as 
of the date of her discharge from service.  She was not made 
aware that she could file for compensation benefits.  



Criteria 

An award of service connection shall be assigned the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from active duty, otherwise, the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  

38 U.S.C.A. § 7722 (West 1991) imposes a duty upon the VA to 
notify members of the Armed Forces, upon separation, of their 
potential entitlement to VA benefits.  As interpreted by the 
Court of Veterans Appeals (Court), these provisions require 
VA to inform individual of their potential entitlement to VA 
benefits when (1) such individuals meet the statutory 
definition of "eligible veteran" or "eligible dependent," 
and (2) VA is aware or reasonably should be aware that such 
individual are potentially entitled to VA benefits.  VA's 
duty to provide information and assistance to such individual 
requires only such actions as are reasonable under the 
circumstances.  VAOPGCPREC 17-95.  

Analysis

The veteran is contending that she was not aware of her 
eligibility to receive VA benefits and that she should have 
been apprised of her eligibility.  The VA is not responsible 
for any act or omission of the Navy in this regard.  

To the extent that the veteran is implying that this 
obligation to inform her of a potential claim rests upon the 
VA, she is incorrect.  The General Counsel has addressed the 
question of the scope of any obligation imposed on the 
Secretary of Veterans Affairs under 38 U.S.C.A. § 7722 (West 
1991), or any other legal authority, to inform individuals 
concerning benefits to which they may be entitled and 
concluded that the statute requires the VA to inform 
individuals of their 


potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware that such individuals are 
potentially entitled to VA benefits.  See also Hill v. 
Derwinski, 2 Vet. App. 451 (1991) (held that the VA is under 
no legal obligation to personally notify every potential 
claimant of his or her possible entitlement to VA benefits).  
VAOPGCPREC 17-95.  In this case, as the VA had no knowledge 
that the veteran suffered from diabetes mellitus prior to 
1989, it would not be reasonable to expect the VA to contact 
the veteran and inform her of her potential benefits.  

Further, the veteran's position is inconsistent with the 
statutory mandate of 38 U.S.C.A. § 5110 which allows for 
compensation becoming effective at separation from service 
only in cases where the veteran has applied for benefits 
within one year of service discharge.  The General Counsel 
held that retroactive benefits may not be awarded in a manner 
inconsistent with express statutory requirements, except 
insofar as a court may order such benefits pursuant to its 
general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to his/her equitable 
relief authority under 38 U.S.C.A. § 503(a) (West 1991).  
Thus, even if there were a failure to notify the veteran of 
potential entitlement, this would not override the express 
mandates of the statute and regulations governing the 
effective dates of awards.  VAOPGCPREC 17-95.  

The evidence does not show, and the veteran does not assert, 
that a claim was filed prior to May 1989 for any VA benefit.  
As the veteran did not file her claim within a year after 
separation from service, the effective date for service 
connection cannot be earlier than the date of receipt of the 
veteran's claim.  The VA is bound under the controlling 
statute and regulation, which provides no basis for the award 
of an effective date earlier than May 31, 1989; thus, the 
veteran's claim must be denied.  




(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than May 31, 1989, 
for benefits related to service-connected diabetes mellitus 
is denied.  



		
	T. H. Smith 
	Acting Member, Board of Veterans' Appeals



 

